Citation Nr: 1512925	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-07 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from August 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for tinnitus.  

FINDING OF FACT

There is competent and credible lay evidence that the Veteran's tinnitus was initially manifest during his period of active duty and has continued since that time.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology of a disability identified in 38 C.F.R. § 3.309(a) from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  

Here, the Veteran's service medical records do not denote any complaints or treatment for tinnitus.  Audiometric testing was not completed upon discharge examination.  How, the Veteran's service personnel records indicate that he received the Combat Action Ribbon.  Hence, noise exposure is conceded.  Furthermore, service connection has been established for bilateral hearing loss due to such noise exposure in service.  Also, upon VA examination in May 2011, the Veteran reported "constant bilateral tinnitus for the past 10 years or more," and he stated in his substantive appeal that he has had tinnitus "since before separation from active duty."  

The Veteran is competent to provide testimony as to having experiencing ringing in his ears during service and after service.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (a veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come through the senses).  In the current appeal, the Board finds that the Veteran's statements are credible, consistent with the circumstances of his service, and sufficient to demonstrate continuity of symptomatology pertaining to the ringing in his ears since service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, and resolving any reasonable doubt in the Veteran's favor, the Board concludes that tinnitus was incurred in service.  Service connection for tinnitus is thus warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


